Citation Nr: 1209421	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder strain.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to December 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

This case was previously before the Board.  Most recently, in November 2009, the matter was remanded for further development.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's right shoulder disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2005 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the Veteran's claims of entitlement to service connection for a right shoulder disability such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to these claimed conditions.  See Smith v. Shinseki, 24 Vet. App. 40, 49 (2010). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran submitted private treatment records and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In addition, he was afforded a VA medical examination in September 2009 and a VA opinion was obtained in March 2010.  

In November 2009, the Board remanded this case for the Veteran to be afforded an appropriate VA medical examination as to the nature, extent, and etiology of his condition.  He was afforded a VA medical examination in September 2009 that addressed his reports of continuity of symptomatology and, after a thorough physical examination, an opinion was rendered regarding the etiology of the Veteran's right shoulder disability and the opinion was accompanied by a rationale.  As such, the Board is thus satisfied that the RO has complied with the orders of the November 2009 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (regarding substantial compliance); Stegall v. West, 11 Vet. App. 268 (1998).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Lastly, the Veteran has been afforded a hearing before a VLJ in May 2009 during which he presented oral argument in support of his claim of entitlement to service connection for a right shoulder disability.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the right shoulder claim.  The VLJ asked specific questions, however, and the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran had hearing loss related to service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, although the Board finds that the Veteran was not prejudiced by any the above, effective August 23, 2011, VA amended its hearing regulations to clarify that the provisions regarding hearings before the AOJ do not apply to hearings before the Board.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  

II.  Service Connection

The Veteran seeks service connection for a right shoulder strain.  In support, he argues that he sustained the injury in the same accident in which he injured his low back and reports a continuity of right shoulder problems since that time. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records reflect the Veteran was involved in a motor vehicle accident during service in Germany in 1995, and has a service-connected back disability as a result of the in-service accident.  The records, however, do not document a right shoulder injury.  The Board acknowledges, however, that the Veteran is competent to report his symptoms.  As a lay person, however, and even given his employment as medical assistant as noted in a May 2010 VA examination report, the Board must weigh and assess the competence and credibility of all of the evidence of record, including his opinion.  

In regard to the assertion in the May 2006 notice of disagreement to the effect that post-service right shoulder surgery was due to in-service injury, the Board notes that a December 2001 private record notes chronic bilateral shoulder dislocation and instability following a car/bicycle accident approximately two years earlier, after which the dislocations were noted to have been reduced.  No prior of history of trauma was reported and in January 2002 the Veteran underwent right shoulder arthroscopy with open anterior capsular reconstruction.  In addition, another December 2001 record reflects that the Veteran reported having right shoulder problems since 1997.  Although a history of a right shoulder injury is noted in November 2005 and in a January 2008 VA treatment record, these inconsistent statements render the Veteran's account inconsistent and thus not credible. 

The Board further notes that while not bound by a Social Security Administration (SSA) determination, the Board has given consideration to the SSA records and determinations.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  In this regard, a September 2009 SSA determination reflects disability primarily due to back pain and while the secondary diagnosis entered was shoulder dislocations, the records are absent a competent opinion relating a right shoulder to service.  

In addition, the September 2009 VA examiner who diagnosed status post right shoulder capsule reconstruction for recurrent dislocation emphatically stated that there is no evidence of any right shoulder instability in the service treatment records or any other medical records pertaining to a right shoulder injury during service.  Consistent with the September 2009 opinion is the March 2010 VA opinion to the effect that it is more likely that the Veteran's right shoulder disability is not related to service, and noting as follows:  

This Veteran received emergency care on September 27, 1995 as a result of a motor vehicle accident.  The Veteran was noted on this emergency room record to have had a frontal impact with neck, back and left shoulder pain.  He had been admitted to a German hospital and had been discharged earlier that s[a]me day.  The motor vehicle accident had occurred three days previously.  

On examination, the Veteran was noted to have anterior and superior tenderness of the left shoulder.  The diagnosis was multiple contusions.  The Veteran was treated with Tylenol and Naprosyn.  He was to be seen for follow-up a few days afterwards.  He was seen for follow-up on October 10, 1995.  The notation states that he was being seen for back spasm.  There is no statement whatsoever regarding any shoulder condition on the follow-up note of October 10, 1995.  

The bases for the opinion provided include the absence of any medical documentation of any treatment for a right shoulder injury during service.  

Significantly, the March 2010 opinion notes that on October 19, 1995, the Veteran underwent a comprehensive periodic physical examination, the report of which notes, '"[c]urrently under care for back/cervical strain status post motor vehicle accident September 24, 1995.  No other problems."'  In addition, the Board notes that Veteran specifically denied having or having had a 'trick' or locked shoulder on the accompanying medical history to the October 1995 examination report.  

The Board further notes that although a handwritten date of "Sept 20" appears in the personal information section of both the examination report and the accompanying medical history, both documents were signed by the examining physician on October 19, 1995, and in view of the notation regarding the motor vehicle accident, the examination was clearly accomplished after the September 24, 1995, accident.  Regardless, there is no documented evidence of a right shoulder injury or disability during service, and there is no credible, competent evidence showing that the Veteran sustained a right shoulder injury during service.  

Additionally, and while follow-up records dated in December 1995 reflect complaints of tenderness in the trapezius, bilaterally, full range of motion of the shoulders, bilaterally, was reported.  As noted in the March 2010 VA opinion, no evidence of a shoulder disorder was noted in any of the December 1995 follow-up treatment records, to include the physical therapy records.  

In summary, there is no documented evidence of a right shoulder injury or disability during service and the only injuries reported contemporaneously with the in-service motor vehicle accident pertain to the neck, back and leg, and complaints in regard to the shoulder pertained to the left shoulder, not the right.  Further diminishing the credibility of the Veteran's assertion of an in-service right shoulder injury is his denial of having or having had a trick or locked shoulder in October 1995 following the in-service motor vehicle accident and his December 2001 reports while seeking treatment.  Moreover, the medical evidence establishes not only the absence of a documented right shoulder injury during service but also the absence of a relationship between any currently diagnosed right shoulder disability and service.  For all of these reasons, the Veteran's report of having sustained a right shoulder injury during service and of continuity of symptomatology after separation is not credible.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied.  


ORDER

Service connection for right shoulder strain is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


